Citation Nr: 0023139	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  94-27 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for psychiatric disability, 
to include as secondary to a service-connected skin disorder.  

Entitlement to a disability evaluation in excess of 30 
percent for dermatitis of the hands and fungus infection of 
the feet.  

Entitlement to service connection for hepatitis C.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran had active service from August 1972 to May 1976.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in March 2000, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, for a hearing before a member of the 
Board sitting at the RO.  In a statement received in May 
2000, however, the veteran canceled his request for a Board 
hearing and requested that his appeal be continued.  The case 
was therefore returned to the Board for final appellate 
consideration.  

In a decision dated in July 1996, the Board granted the 
veteran's application to reopen his claim for service 
connection to psychiatric disability and remanded the matter 
to the RO for additional development.  

The issue of entitlement to service connection for hepatitis 
C is further addressed in the REMAND section of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, with the 
exception of the claim for service connection for hepatitis 
C.  

2.  It is not shown that the veteran acquired a chronic 
psychiatric disorder while serving on active duty, nor is it 
shown that any current chronic psychiatric disorder was 
caused or chronically worsened by the veteran's service-
connected skin disorder.  

3.  The service-connected skin disorder is manifested by 
recurrent cracking, itching and flaking of the hands and 
feet, as well as by nervous manifestations, but exceptionally 
repugnant disfigurement is not shown, nor are the service-
connected skin lesions shown to result in ulceration or 
extensive exfoliation or extensive crusting.  

4.  The veteran's claim of entitlement to service connection 
for hepatitis C is plausible.  


CONCLUSIONS OF LAW

1.  A chronic psychiatric disorder was not incurred in or 
aggravated by service, nor may a psychosis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (1999).  

2.  A chronic psychiatric disorder was not acquired as a 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.310(a) 
(1999).  

3.  The criteria for an increased evaluation for dermatitis 
of the hands and a fungus infection of the feet have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.20, 4.118, Diagnostic Codes 7813, 7817 (1999).  

4.  The claim of entitlement to service connection for 
hepatitis C is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service connection for psychiatric disability

In a March 1995 statement, a VA psychologist who had treated 
the veteran since April 1990 stated that the veteran had a 
delusional disorder that had its onset in service.  The 
psychologist also indicated that that the veteran had 
incorporated his dermatitis of the hands and fungus infection 
of the feet into his delusional system.  Further, the 
psychologist said that the veteran's skin disability 
exacerbated his mental condition, increased his social 
isolation, and impaired his ability to attain gainful 
employment.  The VA psychologist found that the veteran feels 
others focus on his dermatitis and avoid him because of it.  
In addition, a September 1995 VA skin examination report 
indicates that the veteran has nervous manifestations 
secondary to his skin disability.  

In view of the foregoing evidence, the Board finds that the 
veteran's claim for service connection for psychiatric 
disability, including as secondary to service-connected skin 
disability, is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Hensley v. West, 212 
F.3d 1255, 1262 (Fed. Cir. 2000) (threshold requirement for a 
well-grounded claim is "uniquely low" and emphasis in 
"vast majority of cases" will be on the merits of the 
claim).  The Board is satisfied that all relevant evidence 
has been obtained with respect to this claim and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and a psychosis 
becomes manifest to a degree of 10 percent within a year from 
the date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of the disease during the period of service, 
but this presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Factual Background

The service medical records are completely negative for 
complaints or findings referable to any nervous disorder.  

On VA examination in January 1985, it was reported that the 
veteran related well to the examiner and was oriented in all 
spheres.  However, a VA Treatment Summary dated in April 1991 
indicates that the veteran had had a delusional disorder of 
the persecutory type for the previous six years.  Earlier 
records reportedly showed that the veteran was suffering from 
a disorder of the delusional type while on active duty.  
(This is an apparent reference to a report of the VA mental 
hygiene clinic dated in March 1985 that is summarized below.)  
Psychological testing by VA supported the diagnosis of 
delusional disorder.  The psychologist who summarized the 
veteran's treatment reported that he had been in continuing 
contact with the veteran for the previous two years and that 
during that time, he had an ongoing delusional disorder of 
the persecutory type.  This was the primary diagnosis, 
together with polysubstance dependence.  

In a letter to the Office of Personnel Management in November 
1991, the veteran's treating psychologist repeated his basic 
diagnosis of paranoid delusional disorder of a persecutory 
type.  He reported that while serving on active duty, the 
veteran developed a delusion that people in the military had 
drugged him, tortured him, and had totally reconstructed his 
face due to some secret military society.  Currently, he 
continued to have paranoid delusional disorder of the 
persecutory type with continuing delusions of being 
mistreated, followed by others, and the ongoing fear that 
movements are being monitored by this secret organization.  
He has also had periodic auditory hallucinations, but it was 
felt that these were not as prominent as would be defined in 
an actual diagnosis of schizophrenia.  It was reported that 
his condition appeared to have been exacerbated by his 
employment with the Postal Service.  He had a positive 
history of alcohol and drug abuse, beginning during his 
military service and continuing to the present.  The 
psychologist stated that "[n]o physical conditions appear to 
negatively impact on his psychiatric status or ability to 
work."  The psychologist stated that a mental status 
examination indicated that the veteran had auditory 
hallucinations.  His prognosis was guarded due primarily to 
the well-entrenched and long-time nature of his paranoid 
delusions.  

On VA neuropsychiatric examination in December 1991, however, 
the examiner was of the opinion that the veteran fell within 
the diagnostic category of passive-aggressive personality 
disorder.  (The claims file was not available for review at 
the time of the psychiatric interview.)  The veteran reported 
at that time that he served on board AS-34 in the Atlantic 
Fleet and was never in active combat.  He was never 
hospitalized.  He served as a pharmacist.  He claimed that a 
physician treated him on board his ship for a physical 
beating.  It was further reported that there was no history 
of treatment or hospitalization for mental or emotional 
illness prior to service.  Since his discharge from service, 
he was hospitalized in Houston for alcohol abuse.  He was on 
no medication.  On mental status examination, the veteran was 
oriented in all spheres, and there were no defects in memory 
or clouding of the sensorium.  There was no evidence of 
organic brain syndrome.  Although his judgment, reasoning and 
insight were poor, the examiner found no thought disorders or 
delusions or hallucinations.  There was no agitation or 
psychomotor retardation.  There was some resistant passive-
aggressive attitude in the veteran's answers.  There was no 
objective depression.  There was no physiological evidence of 
anxiety.  There was no psychotic change of affect or evidence 
of a manic state.  There was no evidence of psychotic 
depression.  

In his statement of March 1995, the veteran's VA treating 
psychologist essentially repeated the findings and 
conclusions of his November 1991 report.  The psychologist 
noted that the veteran received a final diagnosis of paranoid 
schizophrenia from his treating psychiatrist while being 
treated at a private psychiatric hospital in Houston, Texas, 
in January and February 1990.  The psychologist stated that 
the veteran received this diagnosis in relation to an 
exacerbation of his condition while employed by the Postal 
Service.  Treatment records reportedly showed that there were 
ongoing delusions, agitation, and "decrement" in social 
relationships while employed by the Postal Service.  The 
psychologist further noted that the veteran had incorporated 
his dermatitis of the hands and fungus infection of his feet 
into his delusional system.  The psychologist stated that 
this chronic medical, service-connected, condition 
exacerbated his mental condition, had increased his social 
isolation, and had impaired his ability to attain gainful 
employment.  The veteran felt that others focused on his 
dermatitis and avoided him because of it.  He also felt that 
his dermatitis and fungus conditions had been intentionally 
caused by individuals in the Navy who had ill designs toward 
him.  

On VA psychiatric examination in July 1995, the veteran 
reported that he was in charge of the pharmacy while 
stationed in Scotland during service.  He said that he had 
the key to all the narcotics.  A dental technician stole some 
morphine, and the veteran took the "fall" for him.  He 
stated that he was then chloroformed and taken off the ship 
in a body bag.  "He was beaten by all twenty-five hundred 
men on board the ship.  They then peeled his face off and put 
it back on.  He states that he has a scar on the back of his 
head to prove that."  He said that he dreamt about this all 
the time and was extremely emotional when talking about it.  
It was reported that he drank from a six-pack to a case of 
beer a day and denied any illicit drug use.  The examiner 
reported the veteran's subjective complaints as follows:  

Voices tell me to be an alcoholic and I 
know people follow me.  In the grocery 
store the other day, a lady came up and 
asked me how it felt not to make a lot of 
money.  This really upset me.  When I 
started going to college after the 
service, a fraternity made me do things 
with animals and took pictures and this 
is still haunting me.  During the day, I 
work out and watch TV.  I am very 
isolated and don't like to be around 
crowds.  I do have one or two friends.  
My appetite is not good due to my 
drinking.  I have this dermatitis that 
comes and goes.  Today, it is OK.  I can 
break out anywhere from two to thirty 
days and when my hands break out, I don't 
want to be in public.  

Following a mental status examination, the assessment on Axis 
I was paranoid delusional disorder, and continuous alcohol 
dependence.  The examiner remarked that the veteran had a 
deeply entrenched paranoid delusional system that began prior 
to his dermatitis.  The examiner was of the opinion that it 
was not caused by his dermatitis.  The veteran had such 
paranoid delusions that he did not want to be out in public 
whether his dermatitis was active or not.  The veteran also 
had a lot of difficulty with his alcohol dependence, which 
probably added to the paranoia.  However, he was felt to be 
competent for VA purposes.  

On VA psychiatric examination in November 1996, it was 
reported that the claims file was extensively reviewed.  The 
examiner referred to the veteran's history elicited on the 
July 1995 VA psychiatric examination.  He reported that the 
veteran had now added that he was also sexually assaulted 
"those 30 days that he was tortured on the ship."  It was 
reported that he had worked for the Postal Service until 
1990, when he was told that he was a schizophrenic.  He had 
not worked since.  He also reported that he was treated for 
30 days at the Houston Chemical Dependency Unit in 1990.  He 
stated that he now drank beer all day so that he could keep a 
buzz.  He said that he was a happy drunk.  The veteran 
reported that he heard voices in the Navy stating that he 
would never amount to anything and that the voices told him 
that he had social problems.  When asked about his paranoia, 
he stated that other people shied away from him.  There was a 
conspiracy among the sailors.  When he was in the Navy, they 
were like the Mafia, the veteran said.  They spread a lot of 
rumors.  They sent pictures to his mother and dad and his dad 
hated him even more.  He reported that he has dreams that he 
was abused when he was a kid.  He stated that his mother and 
dad were cocaine dealers and that he was a front for their 
operation "since he was 5 or 6."  He said that his mother 
and dad kept him isolated from other kids so that he did not 
have many friends.  The assessment on Axis I was unchanged.  
The examiner commented that the veteran had a long history of 
delusions beginning in early childhood when he felt that he 
was a front for his parents' cocaine operation.  He had a 
history of alcohol and drug abuse prior to joining the Navy, 
and the examiner felt that part of the veteran's delusions 
and paranoia could be due to the drug use.  The examiner felt 
that most of the veteran's difficulty currently was due to 
his alcohol dependence.  Because his delusions began prior to 
service, the examiner was of the opinion that the veteran's 
psychiatric disabilities were not caused or chronically 
worsened by his service-connected skin disorder.  The veteran 
did not want to be out in public whether or not his 
dermatitis was active.  

The record shows that the veteran was treated at VA Medical 
Center, Biloxi, Mississippi, from February to July 1998.  
Treatment was primarily in the domiciliary facility.  The 
record shows that the veteran was admitted to the Residential 
Substance Abuse Treatment Program on February 23 and 
discharged therefrom on March 13, 1998.  On admission, he 
complained that he was an alcoholic and that he had been 
drinking a case of beer a day.  He gave a history of having 
started drinking at the age of 22.  It was reported that he 
had had two DUI's previously and had spent four weeks in jail 
in September 1997 for this.  His elicited history showed that 
he had worked for the Postal Service and had retired after 
five years.  He last worked in 1990.  He was on VA and Social 
Security disability.  It was further reported that he had 
been on the psychiatric unit prior to his admission and had 
been discharged that day from the psychiatric unit.  It was 
reported that recent laboratory studies showed that his 
hepatitis C antibody was reactive.  A mental status 
examination on admission to the substance abuse unit showed 
that he occasionally experienced hallucinations and that he 
was "rather obviously paranoid."  He also gave a history of 
having been sexually abused while in service, "and he has 
delusions that he was drugged prior to the abuse."  He has 
very poor impulse control.  He denied being on any kind of 
medication.  

It was reported that psychological testing during 
hospitalization confirmed the diagnosis of schizophrenia, 
paranoid type.  He was placed on medication with very good 
results.  His behavior and attitude changed, and his paranoia 
subsided to a great degree.  The diagnoses on discharge in 
March 1998 were alcohol dependence; and schizophrenia, 
paranoid type, in good remission, on Axis I; a personality 
disorder, not otherwise specified, was diagnosed on Axis II.  
Hepatitis C was diagnosed on Axis III.  

A March 1998 psychological assessment during the veteran's 
treatment for alcohol dependence at a VA domiciliary facility 
noted that the veteran claimed that angels talked to him and 
troubled his train of thought when sick.  A mental status 
examination was positive of delusions and hallucinations.  It 
was further reported that the veteran's alcohol abuse began 
when he was 22.  He denied a history of sexual assault but 
indicated that he had been adopted by people "who were very 
cruel to me."  The diagnoses on Axis I were alcohol 
dependence, and schizophrenia, paranoid-type, in partial 
remission.  

When seen the following month, a history of heavy drinking 
was noted, and chronic paranoid schizophrenia and a 
personality disorder, not otherwise specified, were assessed.  

Analysis

As indicated above, the service medical records are 
completely negative for complaints or findings of psychiatric 
abnormality.  The earliest evidence of a diagnosed 
psychiatric disorder is contained in the 1991 VA Treatment 
Summary, which indicates that the veteran had had a 
delusional disorder of the persecutory type for the previous 
six years.  It is notable that the veteran's original claim 
for compensation benefits, filed in November 1984, makes no 
mention of any psychiatric problems or disability and that 
his January 1985 VA examination reflected no findings 
indicative of a delusional disorder or of any other nervous 
disorder.  When the veteran was seen at a VA mental hygiene 
clinic in March 1985, he claimed that he was experiencing 
"night terrors" related to the USS CANOPUS (AS-34) about 
twice a month.  He reported that they would then stop for a 
couple of months.  He said that this had been "going on" 
since service and that the "night terrors" occurred in 
clusters.  On a VA examination in December 1987, he reported 
that he was employed by the Postal Service as a mail handler.  
The earliest claim for service connection for a nervous 
disorder was not received until May 1990, when the veteran 
indicated that he was then receiving treatment at the VA 
clinic in Tulsa, Oklahoma.  In a Financial Status Report 
filed with the RO in February 1991, the veteran indicated 
that his employment with the Postal Service had ended in 
November 1990.  In a VA Form 21-526 that the veteran filed 
with the RO in June 1991, he indicated that last worked for 
the Postal Service in March 1990.  He also indicated that he 
had a paranoid delusional disorder, but he left blank that 
portion of the VA Form 21-526 reflecting post service 
treatment for his psychiatric problems.  On VA examination in 
December 1991, the veteran reported that he had worked for 
the Postal Service for five years and had last worked in 
March 1990 "building hangar 6."  

The Board notes that the opinion of the VA clinical 
psychologist in March 1995 appears to have been based on the 
impressions elicited from having treated the veteran for the 
previous five years rather than on a review of the entire 
evidence of record.  The Board therefore accords the opinion 
little weight, certainly less weight than the opinion of the 
VA psychiatrist who examined the veteran in July 1995 and 
November 1996 and who based his opinion on a review of the 
veteran's claims file.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (rejecting medical opinion as "immaterial" where 
there was no indication that the physician reviewed 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis) (citing Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993)); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (Without a review of the record, an 
opinion on the etiology of the underlying condition can be no 
better than the facts alleged by the veteran); Wilson v. 
Derwinski, 2 Vet. App. 16, 20-21 (1991) (an opinion relating 
a current disability to service has more probative value when 
it takes into account the records of prior medical treatment 
so that the opinion is a fully informed one); Corry v. 
Derwinski, 3 Vet. App. 231, 234 (1992) (Board has a plausible 
basis to reject a physician's "conjecture" that a 
disability was acquired as a result of service where relevant 
treatment reports dating back a number of years were not 
mentioned by the physician rendering the opinion).  The Board 
is not required to accept doctors' opinions that are based 
upon the appellant's recitation of medical history.  Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995).  

The Board flatly rejects the opinion of the VA treating 
psychologist who attributed the veteran's psychosis to 
service.  The evidence of record establishes no such 
etiology.  Rather, the evidence shows that the veteran has a 
lengthy history of paranoid delusions and alcohol abuse that 
distort and render suspect any history he relates.  The 
service medical records constitute the most reliable evidence 
in these circumstances - and they are completely negative for 
complaints, findings, diagnoses or treatment of any 
psychiatric disorder.  Moreover, the veteran's service 
personnel records, which are on file, show that he advanced 
during his period of service from Seaman Recruit (paygrade E-
1) to Hospital Corpsman 3rd Class (paygrade E-4), a grade to 
which he advanced in little more than two years after entry 
on active duty.  His Enlistment Performance Record shows that 
his adaptability to shipboard life was consistently rated 3.0 
or above (out of a possible 4.0) and that his overall trait 
average was 3.35 when he was separated from service.  His 
Enlistment Performance Record also shows that he was 
recommended for reenlistment.  It is a reasonable inference 
from the evidence that the veteran would not have been 
recommended for reenlistment had he manifested symptoms of a 
delusional persecutory disorder.  

Apparently because of what examiners described as his well-
entrenched paranoid delusional system, the veteran's problems 
in service evolved over time.  In a statement received in 
March 1998, for example, the veteran claimed that he should 
be service connected for psychiatric disability because he 
was severely beaten while serving at Holy Loch, Scotland, and 
has been severely disabled ever since.  In a VA Form 9 
received in October 1998, the veteran asserted that he was 
raped and tortured aboard the CANOPUS in or around January 
and February 1975.  He claimed that he was tied and beaten 
repeatedly by numerous sailors and Marines.  His face was 
bloody and their fists were bloody, he reported.  When 
reviewed in light of the delusions reported above, it becomes 
evident, even to a lay person, that the veteran's assertions 
are part and parcel of his psychiatric illness and have no 
foundation in fact.  To take but one example, if the veteran 
had been beaten by nearly everyone on his ship and had the 
skin on his head peeled back, it is a near certainty that he 
would have required medical attention that would have been 
reflected in his service medical records, yet there is no 
mention of any beating or facial or head injury.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 1361 (1998) (Board has fact-finding authority to 
assess the quality of the evidence before it, including the 
duty to analyze its credibility and probative value, as well 
as authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).  

In addition, the veteran has a lengthy history of alcohol 
abuse, which was felt by at least one examiner to have 
contributed to his continuing paranoia.  His alcohol abuse 
may be part and parcel of his psychiatric problems, but it 
also contributes to the unreliability of the history he 
relates.  The Board is of the opinion that there is no 
persuasive evidence to show that service connection is 
warranted for psychiatric disability on a direct incurrence 
basis.  

In November 1996, the VA psychiatric examiner commented that 
the veteran had a long history of delusions, beginning in 
early childhood, when he felt that he was a front for his 
parents' cocaine operation.  He had a history of alcohol and 
drug abuse prior to joining the Navy, and the examiner felt 
that part of the veteran's delusions and paranoia could be 
due to the drug use.  The examiner felt that most of the 
veteran's difficulty currently was due to his alcohol 
dependence.  

This opinion places the onset of the veteran's chronic 
psychiatric disorder prior to service, despite the formidable 
barrier of the presumption of soundness, which requires clear 
and unmistakable evidence to rebut when a defect or 
disability was not clinically noted at service entrance.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b)(1) (1999).  See Adams v. West, 13 Vet. App. 453, 
456 (2000) (unequivocal medical opinion evidence rendered 
after the veteran's service may be used to rebut the 
presumption of sound condition, and the implementing 
regulation, 38 C.F.R. § 3.304(b), clearly calls for the use 
of such medical evidence).  

The United States Court of Appeals for the Federal Circuit 
had occasion to comment on such after-the-fact opinion 
evidence in Harris v. West, 203 F.3d 1347 (2000), stating:  

While contemporaneous clinical evidence 
or recorded history may often be 
necessary to satisfy the heavy burden of 
rebutting the statutory presumption of 
soundness, there is no absolute rule in 
the statute, the regulation, or the case 
law requiring such evidence before the 
presumption can be rebutted.  In a case 
such as the one before us, in which a 
later medical opinion is based on 
statements made by the veteran about the 
preservice history of his condition, 
contemporaneous clinical evidence and 
recorded history may not be necessary.  
Accordingly, we reject [the appellant's] 
legal claim that such evidence must be 
introduced in any case in which the 
government seeks to rebut the statutory 
presumption of soundness.  

203 F.3d at 1351.  

The examiner's opinion, however, raises the issue of whether 
the veteran's preexisting psychiatric disorder was aggravated 
by service, thus warranting service connection on that basis.  
See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1999).  
See, generally, Maxon v. West, 13 Vet. App. 453 (1999).  The 
Board notes, however, that during the veteran's recent 
treatment in the domiciliary unit, one examiner reported that 
the information that the veteran provided concerning family 
problems was, in the interviewer's opinion, "significantly 
distorted by misrepresentation.  The [veteran] did understand 
the questions."  In the interviewer's opinion, the 
information that the veteran provided concerning his 
psychiatric problems was also "significantly distorted by 
misrepresentation.  The [veteran] did understand the 
questions."  

Assuming for the purpose of this decision that the veteran's 
psychiatric disability preexisted service, there is no 
evidence whatsoever that it was aggravated by service.  The 
service medical records, as mentioned, are negative for any 
indication of psychiatric deficit during his period of active 
duty, and the record is likewise devoid of any objective 
evidence of psychiatric manifestations of any kind in the 
year immediately following his separation from service.  
There is therefore no evidentiary indication that any 
preexisting psychiatric disorder increased in severity during 
service or that it was manifested to a compensable degree 
within the first year following the veteran's separation from 
service.  See Splane v. West, No. 99-7078 (Fed. Cir. June 23, 
2000).  The utter lack of any objective evidence of 
psychiatric symptomatology in service, or for more than a 
year following service, demonstrates that any existing 
psychiatric disability did not undergo an increase in 
severity during service and is sufficient to rebut the 
presumption of aggravation contained in 38 U.S.C.A. § 1111.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

It is further contended that the veteran acquired a chronic 
psychiatric disorder as a result of his service-connected 
skin disorder.  It is especially maintained that his service-
connected skin disorder has aggravated his psychiatric 
disability.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The VA examiner in July 1995 opined that the veteran had a 
deeply entrenched paranoid delusional system that began prior 
to his dermatitis.  The examiner was of the opinion that it 
was not caused by his dermatitis.  The Board observes that 
this opinion is in fact consistent with the opinion of the VA 
treating psychologist, who stated in March 1995 that the 
veteran had incorporated his dermatitis of the hands and 
fungus infection of the feet into his delusional system, thus 
indicating that the delusional system predated the skin 
disorder.  It is therefore not shown that the veteran's 
psychiatric disability is the proximate result of his 
service-connected skin disorder.  38 C.F.R. § 3.310(a).  
However, the treating psychologist was also of the opinion 
that the service-connected skin disorder had exacerbated his 
mental condition, increased his social isolation, and 
impaired his ability to attain gainful employment.  The VA 
examiner in November 1996, by contrast, was of the opinion 
that the psychiatric disability was neither caused nor 
chronically worsened by the service-connected skin disorder.  
The examiner noted that the veteran did not want to be out in 
public whether or not his dermatitis was active.  

The Board gives more weight to the latter opinion than the 
former.  This is due in part to factors mentioned above.  But 
it is also the case that the examiner's opinion in November 
1996 is more consistent with the treating psychologist's 
treatment summary in November 1991, in which he stated that 
"[n]o physical conditions appear to negatively impact on his 
psychiatric status or ability to work."  The psychologist 
was of the opinion at that time that the veteran already had 
a well-entrenched delusional paranoid system.  Despite his 
later finding that the veteran had incorporated his 
dermatitis into his delusional system, it is hard to see how 
there could have been any chronic worsening - aggravation - 
of the preexisting psychiatric disability when the veteran 
was already manifesting symptoms such as delusions and 
hallucinations suggesting total psychiatric incapacity.  In 
effect, by 1991, the veteran was actively psychotic.  See 
38 C.F.R. § 4.132, General Rating Formula for Psychotic 
Disorders, following Diagnostic Code 9210 (1991); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993) (presence of a ratable 
increase in disability at separation is conclusive evidence 
of an increase in disability during service).  Indeed, the 
incorporation of the dermatitis into the veteran's delusional 
system seems more descriptive than diagnostic:  This is just 
one more elaboration in an already elaborate system of 
delusional and persecutory ideation.  The psychologist 
described the effect as an exacerbation.  However, secondary 
service connection on the basis of aggravation requires more 
than an exacerbation:  There must be a permanent advancement 
of the underlying pathology in order for aggravation to be 
shown.  Cf. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996) (temporary or 
intermittent flare-ups of a preexisting injury are not 
considered aggravation of the injury unless the underlying 
condition, as contrasted to the symptoms, is worsened).  The 
Board therefore concludes that secondary service connection 
on the basis of aggravation under the holding Allen is not 
warranted.  

After a careful review of the entire record, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to service connection for 
psychiatric disability, to include as secondary to a service-
connected skin disorder.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

B.  Increased rating

The Board finds that the veteran's claim for an increased 
rating for his service-connected skin disorder is plausible 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim).  The Board is satisfied that all relevant evidence 
has been obtained with respect to these claims and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the service-connected disability 
at issue on this appeal.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the current level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

On VA examination in January 1985, the veteran stated that 
while assigned to the pharmacy at the Bethesda Naval Hospital 
in about 1973, he developed a severe rash of his hands 
following mixing of a salicylic acid in Collodion preparation 
and that his medical records include photographs of taken of 
his hands at that time.  He indicated that he now experienced 
excessive drying of the skin of his hands, particularly in 
the winter with cracking about the joint creases.  One such 
crack was noted on the day of examination with buildup of 
hyperkeratotic skin around it.  He stated that these fissures 
were the most difficult features to cope with.  At the time, 
it was treated with steroid ointment, but now he needed a 
moisturizing hand cream.  An examination revealed no 
significant skin lesions except dry scaling skin on the hands 
and minimally on the palms, but this was very noticeable on 
the fingers and about the interphalangeal joints.  The 
pertinent diagnosis was mild chronic dermatitis of the hands.  

Service connection for dermatitis of the hands and fungus 
infection of the feet was initially established by a rating 
decision dated in January 1985.  The skin condition was 
evaluated as 10 percent disabling by analogy to dermatitis 
exfoliativa under Diagnostic Code 7817.  See 38 C.F.R. § 
4.20.  The rating was made effective from November 5, 1984, 
the date of receipt of the veteran's original claim for 
compensation benefits.  The evaluation was thereafter 
continued until a rating decision in March 1995 that assigned 
a 30 percent rating for the skin condition, effective from 
November 30, 1994, the date of receipt of a reopened claim 
for increase.  

The rating was based on a VA examination in December 1994.  
The veteran complained at that time that his palms and feet 
stung, burned, and itched daily.  He stated that he used a 
cream at least twice a day when he had access to it.  He 
indicated that he also had minor irritation beneath his 
watch.  He denied any known contacts with irritants or fungal 
elements.  He said that he did not wash his feet or hands 
excessively and that he cared for them as best he could.  He 
wondered whether his schizophrenia was complicating his skin 
disorder.  The veteran said that he had never seen 
dermatologist for this problem.  On examination, his hands 
were erythematous in the palmar regions.  There were small 
macular lesions with skin peeling that were too numerous to 
count.  The toenails appeared to have a psoriasis-like 
component, and all nails were affected.  The plantar surface 
of the feet were erythematous and pruritic.  There were scaly 
lesions and erythematous bases between all of the toes, and 
the skin was peeling in areas of the feet too numerous to 
count.  The skin problem was distributed over the entire 
palms and in between the fingers.  The skin of the hands in 
the palmar regions was very shiny and leathery in appearance.  
The veteran's skin was somewhat tough and atrophic in 
appearance.  The veteran stated that his hands were very 
pruritic.  He did not have any decreased sensation pulses to 
the hands, and neurovascular supply was within normal limits.  
No gross deformities of the hands were noted.  The feet were 
similar to the hands in overall shiny skin appearance and 
atrophic-appearing skin.  The bottoms of the feet were warm 
to the touch but very erythematous.  No gross abnormalities 
of the feet were noted.  The right foot had more marked skin 
peeling and lesions than the left.  The veteran ambulated 
well.  He did not complain of any decreased sensation on 
physical examination, and this was within normal limits on 
physical examination.  The diagnoses were dermatitis of the 
hands; chronic tinea pedis; and atrophy of the skin of the 
hands and feet of questionable etiology.  The examiner 
remarked that the veteran undoubtedly had been using steroid 
cream chronically and that his hands possessed that 
appearance.  The veteran was said to use his hands and feet 
in a very normal fashion for daily activities.  

Under the rating schedule, dermatophytosis and dermatitis are 
rated as for eczema under Diagnostic Code 7806.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7813, 7817.  Under Diagnostic Code 
7806, a 30 percent rating is warranted for eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement; a 50 percent evaluation requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, Code 7806.  Fifty percent rating is the 
maximum schedular evaluation available under the rating 
schedule.  

When the veteran was examined by VA in September 1998, the 
veteran indicated that he took no medications or creams for 
his skin rash.  The rash simply would come and go, 
particularly with seasonal changes.  The rash was associated 
with itching.  In addition, he complained of cracking between 
his toes, the bottoms of his feet, and along the edges of his 
feet.  On examination, a 3-centimeter scar was observed on 
the dorsum of the right hand beneath the thumb.  The scar was 
smooth, slightly lighter than the surrounding tissue, and 
non-adherent.  There was no blistering of the fingers.  There 
was no exfoliation or peeling on his hands or fingers.  There 
were a few blisters on other areas of his body such as his 
upper arms.  There was exfoliation and peeling, as well as 
some cracking, in both of his feet between the toes, on the 
balls of his feet, and underneath the toes.  There was no 
evidence of redness or infection on his hands and feet.  The 
diagnoses were chronic intermittent dermatitis of the hands, 
and fungal infection of the feet.  

The examination findings in September 1998 show a skin 
disorder manifested mostly by symptoms affecting his feet.  
Certainly, the criteria for a 50 percent evaluation by 
analogy under Diagnostic Code 7806 were not met or more 
nearly approximated.  38 C.F.R. § 4.7.  The disability 
picture that has been demonstrated since the veteran reopened 
his claim for an increased rating has been essentially 
consistent with the symptoms necessary for the 30 percent 
rating currently assigned, but no higher.  When, for example, 
he was examined by VA in November 1996, he had multiple 
excoriated erythematous papules on the dorsum of  the hand, 
some of which showed early evidence of staph infection and 
crusting.  On his feet, however, he had maceration and 
hyperkeratosis only in the web space between the 4th and 5th 
toes, which was KOH positive (indicating the presence of a 
fungal infection of the skin).  The assessment was atopic 
dermatitis, mostly yielding pruritic lesions on the upper 
extremities and, to some degree, on the legs; and tinea 
pedis, possibly complicated by intermittent dyshidrosis of 
the feet.  Unretouched color photographs associated with the 
claims file tend to show a skin disease that was mostly in 
remission.  Indeed, there is no evidence in this case that 
the service-connected skin disorder has resulted in 
exceptionally repugnant disfigurement of the hands or feet.  

A skin examination by VA in September 1995 showed a chronic 
condition with recurrent cracking, itching and flaking of the 
hands and feet.  The nails, primarily those of the big toes, 
were also involved.  The distribution was primarily over the 
plantar surface of the feet and the palmar surface of the 
hands.  There was also involvement between the 4th and 5th 
toes of the feet, and the big toes, bilaterally.  The lesions 
were characterized by crusting, cracking, and thickening with 
odor.  Although it was felt that there were secondary nervous 
manifestations, these manifestations by themselves are not 
enough to warrant the next higher rating; there must also be 
evidence of ulceration or extensive exfoliation or extensive 
crusting.  The record, however, is devoid of any such 
showing; the service-connected skin disease during the course 
of this appeal has involved mostly the hands and feet, and in 
the latter case, mostly only the web space between the 4th 
and 5th toes.  This is not to say that the veteran does not 
have a significant skin disorder; it is only to find that the 
30 percent rating currently assigned adequately compensates 
him for the functional impairment that his service-connected 
skin disease actually produces.  See 38 C.F.R. § 4.10 (1999).  

The Board therefore concludes that the preponderance of the 
evidence is against the claim of entitlement to a rating in 
excess of 30 percent for dermatitis of the hands and fungus 
infection of the feet.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 54.  It follows that the claim must 
be denied.  

C.  Service connection for hepatitis C

The veteran maintains that he acquired hepatitis C in service 
while serving as a hospital corpsman.  In his substantive 
appeal received in October 1998, he stated that while in 
corpsman school, it was not uncommon to get needle sticks 
while learning to give shots or draw blood.  He said that as 
a hospital corpsman, he came in contact with blood and 
needles daily.  He reported that he held sick call daily and 
that, as AIDS was then unknown, he did not use gloves all the 
time.  He claimed that one of the veteran's shipmates aboard 
the CANOPUS died from a 40-foot fall and that he was the 
first to reach him.  He said that his shipmate was bloody.  
He also reported numerous incidents in which he was exposed 
to the blood of sailors who had sustained injuries and that 
he occasionally sustained accidental needle sticks.  

The veteran's DD Form 214 shows that he attended Hospital 
Corpsman Class "A" school in February 1973 and had a rating 
as a hospital corpsman.  However, the record suggests that 
the veteran served mostly as a pharmacist while serving in 
Scotland.  His service personnel records show that he 
completed seven months of on-the-job training in pharmacy in 
February 1974 and that he was received for duty on board the 
CANOPUS at Holy Loch, Scotland, the following July.  His 
personnel records further show that he served on board the 
CANOPUS until his separation in May 1976.  

The service medical records show that the veteran was seen 
for complaints of general malaise and headaches in October 
1973, but examination of the abdomen at that time was 
negative for an enlarged liver or spleen.  The impression was 
viral syndrome.  The service medical records also indicate 
that he was treated for internal hemorrhoids after complaints 
of hematochezia and underwent a proctosigmoidoscopy in 
February 1973.  In addition, his service medical and dental 
records indicated that he underwent oral surgery to remove 
several wisdom teeth and that, in October 1973, he underwent 
excision of a fistulous tract with bony sequestrum in the 
area from tooth number 30 to tooth number 32.  When he was 
examined for separation in May 1976, however, hepatitis C was 
not shown.  A tattoo in the shape of a star was noted on the 
left shoulder.  

The earliest indication of record of hepatitis C is contained 
in a private laboratory test report, dated in April 1997, 
showing that the veteran has the hepatitis C antibody.  In a 
statement received in December 1997, D. R. Barney, D.O., 
indicated that he had treated the veteran since the previous 
April, that the veteran had hepatitis C, and that he appeared 
to have had hepatitis C for a very long time.  Dr. Barney 
noted the veteran's service as a corpsman and said that it 
was "entirely possible that he contracted this disease then 
by coming into contact with infected blood or other body 
fluids."  Dr. Barney noted that viral hepatitis had only 
recently been differentiated beyond A, B, and non-A, non-B 
hepatitis and that it would be helpful to "coordinate" an 
incident of generalized malaise, fatigue, etc., during the 
veteran's period of service.  Dr. Barney also stated that the 
veteran had given a history of having been denied as a blood 
donor at a local blood bank, apparently for a number of 
years.  

In view of the veteran's rating as a hospital corpsman, the 
complaints and findings noted in service, and the opinion of 
Dr. Barney, the Board finds that the claim for service 
connection for hepatitis C is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Hensley v. West, 212 F.3d at 1262.  It follows that, to this 
extent, the appeal must be granted.  


ORDER

Service connection for psychiatric disability, to include as 
secondary to a service-connected skin disorder, is denied.  

An increased evaluation for dermatitis of the hands and 
fungus infection of the feet is denied.  

The claim of entitlement to service connection for hepatitis 
C is well grounded.  To that extent, the appeal is granted.  


REMAND

Insofar as the Board has found the claim for service 
connection for hepatitis C to be well grounded, the duty to 
assist applies.  38 U.S.C.A. § 5107(a).  This includes the 
duty to obtain a thorough and contemporaneous examination to 
determine, if possible, the etiology of the veteran's 
hepatitis C.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The veteran's lengthy history of drug and alcohol abuse is 
relevant to a determination in this case.  There are also 
indications of the existence of post service medical records 
that might be relevant to a finding of a continuity of 
symptomatology under the provisions of 38 C.F.R. § 3.303(b).  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matter remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for hepatitis C, or 
for symptoms possibly consistent with 
hepatitis C, at any time since service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  In addition, the RO 
should, with appropriate authorization 
from the veteran, attempt to obtain the 
report of the veteran's hospitalization 
at West Oaks Psychiatric Hospital, 
Houston, Texas, in January and February 
1990, unless the report of 
hospitalization is included with other 
records obtained pursuant to the 
development requested herein.  

3.  The RO should also request the name 
and address of the blood bank that 
refused, according to Dr. Barney's 
statement, to accept the veteran as a 
blood donor for a number of years prior 
to his being seen by Dr. Barney.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
any records from the blood bank that 
might bear on the issue remanded herein 
and associate them with the claims file.  

4.  The RO should attempt to obtain from 
the Social Security Administration the 
records pertinent to any claim by the 
veteran for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  Any 
such records should be associated with 
the claims file.  

5.  The RO should attempt to obtain from 
the United States Postal Service or the 
United States Office of Personnel 
Management, as appropriate, the records 
pertinent to any claim by the veteran for 
disability retirement benefits.  Any such 
records should be associated with the 
claims file.  

6.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and extent of any current 
hepatitis C.  (The examination should be 
afforded whether or not additional 
evidence or argument is received on the 
issue remanded herein.)  All indicated 
studies should be performed, and all 
findings should be set forth in detail.  
The examining physician is requested to 
review the claims file in detail and to 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability) that any current hepatitis C 
is related to the complaints and findings 
noted in service.  The examiner is 
requested to comment on the etiologic 
significance, if any, of the veteran's 
history of drug and alcohol abuse.  A 
complete rationale should be given for 
any opinions or conclusions expressed.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and undertake any further indicated 
development.  Then, the RO should 
adjudicate the veteran's claim of 
entitlement to service connection for 
hepatitis C on the merits.  

8.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

